FIFTH DIVISION
                                 REESE, P. J.,
                             MARKLE and COLVIN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                       March 8, 2021



In the Court of Appeals of Georgia
 A20A1861. TAYLOR v. THE STATE.

       MARKLE, Judge.

       Following a jury trial, Raheem Almalik Taylor was convicted of insurance

fraud and making a false report of a crime. Taylor appeals from his convictions and

the trial court’s denial of his motion for new trial, contending that (1) his trial counsel

rendered ineffective assistance by failing to (a) move for a directed verdict and (b)

object to the introduction of his eviction notices; (2) the trial court erred by admitting

his prior convictions into evidence; and (3) his conviction should be reversed because

the responding police officer perjured himself on the stand. Finding no error, we

affirm.

       Viewed in the light most favorable to the verdict, Jackson v. Virginia, 443 U. S.

307 (99 SCt 2781, 61 LE2d 560) (1979), the evidence shows that, in September 2016,
Taylor reported a burglary of his apartment.1 When an officer arrived at the second-

story apartment, Taylor acknowledged that he had waited approximately twelve hours

after returning home to report that two televisions, a smart watch, a streaming device,

and a pair of headphones were stolen. Taylor gave the officer the boxes for the

allegedly stolen items so the officer could obtain their serial numbers. The officer

verified that Taylor gave him the correct boxes for each specific item he had claimed

was stolen. The officer noted that there were no signs of forced entry into the

apartment, nor had it been ransacked, and Taylor stated that both the front door and

the balcony door were locked when he returned home, just as he had left them. Taylor

further reported that a liquor bottle had been moved and partially consumed, and the

officer collected the bottle for processing. However, no identifiable fingerprints,

saliva, or DNA could be retrieved from the bottle.

      The assigned investigator entered the serial numbers from the boxes into a

database to determine whether the stolen items had been pawned. The investigator

received a “pawn hit,” showing that Taylor had pawned one of the televisions four

months before he had reported it as stolen. The investigator then conducted a

secondary search using Taylor’s identification information, and discovered that

      1
          The telephone call to 911 was admitted into evidence and played for the jury.

                                            2
Taylor had also pawned a smart watch and headphones matching the general

description of the ones he had reported stolen two months prior to his burglary report.

Although this “pawn hit” did not list the serial numbers for these items, the

investigator explained that different pawn shops have different procedures for

entering information into the database.

      The investigator was aware that there had been several burglaries in Taylor’s

apartment complex; however, they had all occurred on the ground floor with access

through a back window. Additionally, the investigator discovered that Taylor had

received eviction notices in May 2016 and again in the month following the reported

burglary, and the investigator explained that insurance fraud will commonly occur

when a party is facing the loss of a home. The investigator then contacted Taylor’s

insurance company, and found that he had filed claims for the items he had reported

stolen, and the insurer had reimbursed him for their replacement value.

      Taylor was subsequently charged with insurance fraud and making a false

report of a crime. His first trial resulted in a hung jury. On retrial, Taylor was found

guilty of all counts. Taylor filed a motion for new trial, raising all of the grounds he

now raises on appeal. Following a hearing, the trial court denied the motion, and this

appeal followed.

                                           3
      1. Taylor first argues that trial counsel rendered ineffective assistance by failing

to (a) move for a directed verdict because the State’s evidence was insufficient to

support his convictions, and (b) object to the introduction of his eviction notices

because they were irrelevant and unduly prejudicial. We conclude he has not met his

burden to show ineffective assistance of counsel.

      To succeed on a claim that counsel was constitutionally ineffective,
      [Taylor] must show both that his attorney’s performance was deficient,
      and that he was prejudiced as a result. Under the first prong of this test,
      counsel’s performance will be found deficient only if it was objectively
      unreasonable under the circumstances and in light of prevailing
      professional norms. And under the second prong, prejudice is
      demonstrated only where there is a reasonable probability that, absent
      counsel’s errors, the result of the trial would have been different. A
      “reasonable probability” is defined as a probability sufficient to
      undermine confidence in the outcome. Failure to satisfy either prong of
      the . . . test is sufficient to defeat a claim of ineffective assistance, and
      it is not incumbent upon this Court to examine the other prong. And
      although both the performance and prejudice components of an
      ineffectiveness inquiry involve mixed questions of law and fact, a trial
      court’s factual findings made in the course of deciding an ineffective
      assistance of counsel claim will be affirmed by the reviewing court
      unless clearly erroneous.

(Citations and punctuation omitted.) Green v. State, 302 Ga. 816, 817-818 (2) (809

SE2d 738) (2018). Bearing these principles in mind, we address each of Taylor’s

claims of ineffective assistance in turn, finding no merit to either of them.



                                           4
      (a) Failure to move for directed verdict.

      Taylor contends that counsel should have moved for directed verdict because

the evidence of his guilt was insufficient. Specifically, Taylor points to the insurance

analyst’s testimony on cross-examination that the insurer’s investigation did not

reveal any evidence of fraud prior to the payment of Taylor’s insurance claim for his

allegedly stolen property, and that the insurer had not filed a law suit seeking to

recover the payment. Taylor asserts that this testimony defeated the insurance fraud

count, and therefore counsel’s performance was deficient for failing to seek a directed

verdict. We disagree.

      In this posture, our standard of review is the same as the standard for reviewing

the sufficiency of the evidence. Range v. State, 289 Ga. App. 727, 731 (4) (658 SE2d

245) (2008). Thus,

      we view the evidence in the light most favorable to the verdict and an
      appellant no longer enjoys the presumption of innocence. This Court
      determines whether the evidence is sufficient under the standard of
      Jackson v. Virginia, and does not weigh the evidence or determine
      witness credibility. Any conflicts or inconsistencies in the evidence are
      for the jury to resolve. As long as there is some competent evidence,
      even though contradicted, to support each fact necessary to make out the
      State’s case, we must uphold the jury’s verdict.


                                           5
(Citations omitted.) Knowles v. State, 342 Ga. App. 344, 346 (1) (801 SE2d 582)

(2017).

      OCGA § 33-1-9 (a) provides that insurance fraud is committed when a person

“knowingly or willfully . . . [m]akes or aids in the making of any false or fraudulent

statement or representation of any material fact or thing . . . [i]n the filing of a

claim[.]”

      Pursuant to OCGA § 16-10-26, “[a] person who willfully and knowingly gives

or causes a false report of a crime to be given to any law enforcement officer or

agency of this state is guilty of a misdemeanor.”

      The evidence, as recounted above, is sufficient to support Taylor’s convictions.

See Knowles, 342 Ga. App. at 346-347 (1) (a) (sufficient evidence of making a false

report of a crime where jury was able to view surveillance video that contradicted the

defendant’s report of alleged crime); Sallee v. State, 329 Ga. App. 612, 615 (1) (765

SE2d 758) (2014) (sufficient evidence of insurance fraud where lawyer aided client

in filing false insurance claim regarding property destroyed in a fire after the client

sold the property). Notably, on redirect examination, the insurance analyst explained

that the insurer’s investigation did not involve an examination of the condition of

Taylor’s apartment following the alleged burglary, and the insurer was unaware that

                                          6
Taylor had pawned the items on the insurance claim. The analyst further testified that

it was not company policy to reopen an investigation once a claim was paid. To the

extent there were any inconsistencies in the evidence, it was for the jury to determine

the analyst’s credibility and to resolve these inconsistencies. Snipes v. State, 309 Ga.

785, 788-789 (1) (848 SE2d 417) (2020).



      Because the evidence was sufficient to sustain Taylor’s convictions, “any

motion for directed verdict would have failed, and trial counsel’s failure to make such

a motion thus did not constitute deficient performance.” (Citation and punctuation

omitted.) Blount v. State, 303 Ga. 608, 613 (2) (f) (814 SE2d 372) (2018); Range, 289

Ga. App. at 731 (4); Owens v. State, 324 Ga. App. 198, 202 (b) (749 SE2d 783)

(2013) (where evidence is sufficient to support the convictions, a claim for ineffective

assistance based on a failure to move for directed verdict fails as a matter of law).

      (b) Failure to object to the admission of evidence.

      Taylor next claims his counsel was deficient for failing to object to the

admission of documents regarding two eviction proceedings against him because they




                                           7
were irrelevant and highly prejudicial.2 Specifically, Taylor claims that the first

eviction proceeding was irrelevant because it resulted in a consent order, and not an

eviction; and the second was irrelevant because it was filed after he reported the

burglary. At the new trial hearing, trial counsel testified that he believed the eviction

documents would be admitted as evidence of motive, and he deliberately chose not

to object to them to avoid drawing further attention to them.

      Reasonable trial strategy and tactics do not amount to ineffective
      assistance of counsel. . . . In evaluating the reasonableness of trial
      strategy, every effort should be made to eliminate the distorting effects
      of hindsight. Thus, deficiency cannot be demonstrated by merely
      arguing that there is another, or even a better, way for counsel to have
      performed.


(Citations and punctuation omitted.) Griffin v. State, ___ Ga. ___ (3) (849 SE2d 191,

198-199 (3)) (2020).

      We cannot say that trial counsel’s strategic decision was patently unreasonable.

Both of the eviction suits were filed within months of the burglary report, and thus



      2
        Taylor also contends that counsel was deficient for failing to object to the
notices because the State did not lay a proper foundation for them. This argument is
unavailing because the filings from the eviction proceedings were certified by the
clerk of court and thus were self-authenticating. OCGA § 24-9-902 (4).

                                           8
were relevant to show Taylor’s motive for filing a false insurance claim as a means

to acquire needed funds. See Desire v. State, 295 Ga. 254, 256 (2) (759 SE2d 498)

(2014) (“Although motive is not an essential element in proving the crimes charged,

the State is entitled to present evidence to establish that there was a motive”)

(citations omitted). Thus, an objection would have been meritless. And, in light of the

officer’s testimony that fraudulent insurance claims are commonly filed when there

is a danger of losing a home, it was perfectly reasonable to refrain from interposing

a meritless objection in order to avoid drawing further attention to this unfavorable

evidence. See Young v. State, 305 Ga. 92, 98 (6) (823 SE2d 774) (2019) (defense

counsel’s decision not to object to the State’s closing argument was not unreasonable

“because he did not want to draw attention to the case’s most problematic facts.”). As

such, Taylor failed to satisfy his burden to show that trial counsel rendered ineffective

assistance.

      Accordingly, the trial court did not err in denying Taylor’s motion for new trial

based on these ineffectiveness claims.

      2. Taylor next claims that the trial court erred by admitting his prior

convictions because they were not relevant, and their prejudicial effect outweighed

their probative value because they are dissimilar and too remote. In a related

                                           9
enumeration of error, he argues that the trial court erred by admitting copies of his

prior convictions that were not properly redacted because they showed charges for

which he was not convicted. We conclude that the trial court did not abuse its

discretion in admitting this evidence.

      (a) Pursuant to OCGA § 24-4-404 (b) (“Rule 404 (b)”),

      [e]vidence of other crimes, wrongs, or acts shall not be admissible to
      prove the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, including,
      but not limited to, proof of motive, opportunity, intent, preparation, plan,
      knowledge, identity, or absence of mistake or accident.


As we have explained, in order for “other acts” evidence to be admissible,

      the State must make a showing that: (1) evidence of extrinsic, or other,
      acts is relevant to an issue other than a defendant’s character; (2) the
      probative value of the other acts evidence is not substantially
      outweighed by its unfair prejudice, i.e., the evidence must satisfy the
      requirements of OCGA § 24-4-403; and (3) there is sufficient proof so
      that the jury could find that the defendant committed the act in question.
      In no case may evidence of other acts be admitted for the sole purpose
      of proving the character of the accused to show that he acted in
      conformity therewith. A trial court’s decision to admit other acts
      evidence will be overturned only where there is a clear abuse of
      discretion.



                                          10
(Citations and punctuation omitted.) Harvey v. State, 344 Ga. App. 761, 767-768 (2)

(a) (811 SE2d 479) (2018).

      Here, for the purpose of showing intent and absence of mistake or accident, the

State sought to admit at trial three sets of certified court documents from New Jersey

showing Taylor’s guilty pleas to wrongful impersonation and credit card theft in

2005; fraudulent use of a credit card in 2008; and receiving stolen property, identity

theft, and wrongful impersonation in 2009. The documents also showed charges for

which Taylor was not convicted, including false statements in procuring a credit card,

forgery, false report, assuming a false identity, theft by deception, and computer

theft.3 After hearing argument, the trial court found that all three prongs of the Rule

404 (b) test were satisfied, and admitted the extrinsic evidence over Taylor’s

objection for the purpose of establishing intent and the absence of mistake or

accident. The trial court then gave a limiting instruction to the jury prior to the

publication of the documents to the jury, and again during the jury charge. In his




      3
         The dismissed charges were listed on the sentencing sheets, which were
published to the jury. However, the trial court allowed only the portions of the New
Jersey indictments showing the counts for which Taylor was actually convicted to be
published to the jury.

                                          11
appellate brief, Taylor challenges only the first two prongs of the Rule 404 (b)

analysis as grounds for error.

       (i) The other acts evidence satisfies the first prong of the Rule 404 (b) test

because it was relevant to show intent and the absence of mistake or accident.4

       Here, Taylor placed his intent in issue by pleading not guilty to the charges in

the indictment. Harvey, 344 Ga. App. at 769 (2) (a) (i). Notably, the defense strategy

was to show that Taylor was engaged in the business of purchasing and reselling

electronics, and that the items he reported as stolen were not those that were found

at the pawn shop. Thus, it was the State’s burden to show that Taylor knowingly and

willfully made false representations both in the insurance claim and to the responding

officer. See OCGA §§ 33-1-9 (a); 16-10-26; see also Harvey, 344 Ga. App. at 768-

769 (2) (a) (i).



       Where the extrinsic offense is offered to prove intent, its relevance is
       determined by comparing the defendant’s state of mind in perpetrating
       both the extrinsic and charged offenses. Thus, where the state of mind


       4
        Pursuant to OCGA § 24-4-401, relevant evidence is “evidence having any
tendency to make the existence of any fact that is of consequence to the determination
of the action more probable or less probable than it would be without the evidence.”


                                          12
      required for the charged and extrinsic offenses is the same, the first
      prong of the Rule 404 (b) test is satisfied.


(Citation omitted.) Harvey, 344 Ga. App. at 768-769 (2) (a) (i).

      The requisite state of mind for Taylor’s prior convictions for wrongful

impersonation, identity theft, and credit card theft all involved the similar intent to

defraud for the purpose of obtaining a benefit. See NJSA §§ 2C:21-17 (a) (1), (4);

2C:21-6 (c) (1), (h). Accordingly, these prior convictions were relevant to show

Taylor’s intent to make the fraudulent misrepresentations in this case.5 See Harvey,

344 Ga. App. at 769 (2) (a) (i); Chase v. State, 337 Ga. App. 449, 455 (3) (a) (787

SE2d 802) (2016) (prior convictions for financial identity fraud and forgery relevant

to show intent for charge of impersonating a law enforcement officer).

      5
          Although we question the similarity of the state of mind for Taylor’s prior
theft by receiving conviction to that of his convictions here, we discern no harm in
the trial court’s admission of this evidence. See Chase v. State, 337 Ga. App. 449, 456
(3) (b) (787 SE2d 802) (2016) (“It is a fundamental principle that harm as well as
error must be shown for reversal.”) (citation and punctuation omitted). The evidence
showed that the serial number of the television Taylor reported stolen matched that
of the one he previously pawned, that he had previously pawned other items he
reported stolen, and that he had filed an insurance claim for the loss of these items.
And the jury was able to consider the properly admitted evidence of Taylor’s prior
convictions involving an intent to defraud. See id. Because it is highly probable that
the admission of the theft by receiving conviction did not contribute to the verdict,
any error in admitting it was harmless. Id.


                                          13
      (ii) Taylor further contends that the probative value of the prior convictions

was outweighed by their prejudicial effect because they were not factually similar to

the crimes here and were too remote in time.

      In addressing the second prong of the test, the trial court must apply the
      balancing test under OCGA § 24-4-403 (“Rule 403”), which provides
      that “[r]elevant evidence may be excluded if its probative value is
      substantially outweighed by the danger of unfair prejudice, confusion of
      the issues, or misleading the jury or by considerations of undue delay,
      waste of time, or needless presentation of cumulative evidence.” The
      application of the Rule 403 test is a matter committed principally to the
      discretion of the trial courts. The exclusion of relevant evidence under
      this prong, however, is an extraordinary remedy which should be used
      only sparingly, since it permits the trial court to exclude concededly
      probative evidence.


(Citations and punctuation omitted.) Harvey, 344 Ga. App. at 769-770 (2) (a) (ii).

And, “in determining the probative value of other-act evidence offered to show intent,

[we] consider the prosecutorial need for the other-act evidence, its similarity to the

charged crimes, and its temporal remoteness.” Strong v. State, 309 Ga. 295, 310 (2)

(d) (1) (845 SE2d 653) (2020).

      As discussed in Division 2 (a) (i), the prosecutorial need for the other acts

evidence to establish Taylor’s intent was strong in light of the theory of defense that


                                          14
Taylor did not intend to commit the crimes as charges. Compare Arrington v. State,

355 Ga. App. 361, 365 (a) (844 SE2d 256) (2020) (unfair prejudice of prior acts

evidence outweighed its probative value where intent was not at issue); Jackson v.

State, 306 Ga. 69, 78 (2) (b) (ii) (829 SE2d 142) (2019) (prejudicial effect of other

acts evidence outweighed its probative value where there was a “lack of any real

prosecutorial need.”).

      Although the prior convictions for wrongful impersonation, identity theft, and

credit card theft, as set forth in the New Jersey indictments, are not factually similar

to the current charges, each one involved deceit as a means to gain a pecuniary

benefit. As such, they were probative to the assessment of Taylor’s intent to commit

the crimes as charged here. See Chase, 337 Ga. App. at 455 (3) (a) (probative value

of other acts evidence outweighed any prejudice where both the instant crime and the

other crimes involved defendant’s efforts to obtain or use information through

misrepresentation); see also Kirby v. State, 304 Ga. 472, 484 (4) (a) (i) (819 SE2d

468) (2018) (“When other act evidence is introduced to prove intent, however, a

lesser degree of similarity between the charged crime and the extrinsic evidence is

required.”) (citation, punctuation, and emphasis omitted).



                                          15
       Nor can we say that Taylor’s prior convictions were too remote to be probative.

There is no bright-line test with regard to the temporal proximity of other acts

evidence; rather, this issue is determined on a case-by-case basis. Harvey, 344 Ga.

App. at 770 (2) (a) (ii). And we have affirmed the admission of other acts evidence

that occurred 24 years earlier than the crime at issue. Id. Here, the earliest of Taylor’s

prior offenses occurred in 2004, twelve years prior to the offenses here; and the most

recent of the prior offenses occurred in 2008, eight years prior to the offenses here.

Importantly, however, Taylor was incarcerated from approximately 2008 to 2013–just

three years prior to the crimes here. See Kirby, 304 Ga. at 484 (4) (a) (i) (“the prior

crime need not be very recent, especially where a substantial portion of the gap in

time occurred while the defendant was incarcerated.”) (citation and punctuation

omitted). Because the prosecutorial need was great, and the similarity of the other acts

was significant, we cannot say that the trial court erred in finding the prior

convictions were not too remote to be unduly prejudicial. See Harvey, 344 Ga. App.

at 771 (2) (a) (ii).

       Moreover, the trial court mitigated any unfair prejudice by cautioning the jury,

both when the evidence was tendered and again during the final charge, that the prior

crimes evidence could only be considered for the limited purpose of establishing

                                           16
intent. Harvey, 344 Ga. App. at 771 (2) (a) (ii). As such, the trial court properly

determined that the probative value of the prior convictions was not outweighed by

their prejudicial effect. We therefore conclude that the trial court did not clearly abuse

its discretion in admitting Taylor’s prior convictions.

      (b) We are also not persuaded by Taylor’s contention that the trial court erred

in admitting the other acts evidence that was not properly redacted because it listed

offenses for which he was not convicted. First, he cites to no authority for this

enumeration, and we may therefore deem this claim abandoned. Court of Appeals

Rule 25 (c) (2). Nevertheless, as we have previously explained, “the admission of

other acts under OCGA § 24-4-404 (b) is not limited to conduct resulting in a

conviction.” Hamlett v. State, 350 Ga. App. 93, 100 (2) (828 SE2d 132) (2019).

Moreover, in its case in chief, the State drew the jury’s attention only to the offenses

for which Taylor was actually convicted, making no mention of the dismissed

charges. And, as discussed above, the trial court mitigated any unfair prejudice by

issuing the limiting instructions. Harvey, 344 Ga. App. at 771 (2) (a) (ii). Thus, the

trial court did not err in admitting this evidence.

      3. Finally, Taylor contends his convictions must be reversed because the

responding officer committed perjury. This argument is meritless.

                                           17
      Outside of the presence of the jury, the State revealed that the responding

officer had since resigned from his position due to an allegation that he had

committed domestic violence. The trial court cautioned Taylor’s trial counsel against

delving into this topic during cross-examination to avoid an impermissible attack on

the witness’s character, as the alleged battery did not go to his character for

untruthfulness. Nevertheless, during cross-examination, Taylor’s counsel inquired

into the reason for the former officer’s departure from law enforcement, and the

officer responded, “[t]o go to work for the railroad.”

      Even assuming that the witness perjured himself with this response, a finding

we do not make, Taylor cannot show that he is entitled to have his convictions set

aside on this ground.

      Under OCGA § 17-1-4, we may set aside a conviction that was obtained
      “in consequence of corrupt and willful perjury.”[6] We may do so,
      however, only if the witness in question was convicted of perjury and
      the defendant’s conviction could not have been obtained without that
      witness’s testimony.




      6
       OCGA § 17-1-4 provides that “[a]ny judgment, verdict, rule, or order of court
which may have been obtained or entered shall be set aside and be of no effect if it
appears that the same was entered in consequence of corrupt and willful perjury.”

                                         18
Day v. State, 242 Ga. App. 899, 900 (3) (531 SE2d 781) (2000); see also Whipkey v.

State, 352 Ga. App. 746, 751 (2) (835 SE2d 740) (2019) (to warrant relief under

OCGA § 17-1-4, a defendant “must show that the person providing the perjured

testimony has been convicted of perjury as a result of his testimony.”).

      Here, Taylor makes no showing that the former officer was convicted of

perjury, nor that this testimony had any bearing whatsoever on the jury’s verdict.

Moreover, the evidence of Taylor’s guilt was overwhelming. Accordingly, we decline

to set aside Taylor’s convictions on this ground. See Whipkey, 352 Ga. App. at 751

(2); Day, 242 Ga. App. at 900 (3).

      For all these reasons, we affirm Taylor’s convictions and the trial court’s denial

of his motion for new trial.

      Judgment affirmed. Reese, P. J., and Colvin, J., concur.




                                          19